             Case 3:20-cr-00519-HZ      Document 22      Filed 03/29/21    Page 1 of 2




Alison M. Clark, OSB No. 080579
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: alison_clark@fd.org
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA                           Case No. 3:20-cr-00519-HZ

                                Plaintiff,          DECLARATION OF COUNSEL IN
                                                    SUPPORT OF MOTION TO
                         v.                         CONTINUE TRIAL DATE

 LARRY WAYNE GRANT, III,

                                Defendant.

        I, Alison Clark, declare:

        1.       I am an Assistant Federal Public Defender and counsel of record for Larry Wayne

Grant, III.

        2.       Mr. Grant was arraigned on November 13, 2020, for one count of Failure to

Register as a Sex Offender. Mr. Grant is presently out of custody.

        3.       A continuance of the trial date for at least 60 days is necessary to provide the

defense with adequate time to conduct witness interviews, further review discovery materials,

engage in plea negotiations if appropriate, and consult with Mr. Grant. The defense also requires


Page 1 - DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO CONTINUE TRIAL DATE
            Case 3:20-cr-00519-HZ        Document 22       Filed 03/29/21   Page 2 of 2




additional time to complete additional research into possible defenses, to research and file

appropriate legal motions, and to otherwise prepare for trial.

       4.       Assistant United States Attorney Thomas Ratcliffe has represented that he has no

objection to the requested extension.

       5.       Defense counsel has spoken with Mr. Grant and explained the bases for requesting

a continuance, and the rights that he has under the Speedy Trial Act (18 U.S.C. § 3161(h)(7)(A)).

Mr. Grant knowingly and voluntarily waives his rights under the Speedy Trial Act. He respectfully

requests that the Court continue his trial date for at least 60 days.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge, information, and belief.

       Dated this 29th day of March 2021.

                                                       /s/ Alison M. Clark
                                                       Alison M. Clark
                                                       Assistant Federal Public Defender




Page 2 - DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO CONTINUE TRIAL DATE
